DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 28, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent Application Pub. No.: US 2014/0265706 A1) in view of Taniguchi (US Patent Application Pub. No.: US 2015/0145370 A1).

Taniguchi discloses a ratio of a first radius to the second radius where the first radius (reference numeral R2) is for the curvature of the outer circumferential surface of the magnet (reference numeral 52, see figure 3) and the second radius (reference numeral R1) is for the curvature of the inner circumferential surface of the magnet (see figure 3), the ratio can be configured to be in a range of 0.5 to 0.7 (changing the ratio between the radii would achieve this result, see paragraphs [0032-0033]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the ratio of the first radius to the second radius as disclosed by Taniguchi for the magnet of Yamada et al. for restricting the torque ripple (see Taniguchi’s paragraph [0008]).  

Taniguchi discloses a ratio of a first radius to the second radius where the first radius (reference numeral R2) is for the curvature of the outer circumferential surface of the magnet (reference numeral 52, see figure 3) and the second radius (reference numeral R1) is for the curvature of the inner circumferential surface of the magnet (see figure 3), the ratio can be configured to be in a range of 0.5 to 0.7 (changing the ratio between the radii would achieve this result, see paragraphs [0032-0033]).  
.  

Claims 1, 2, 6, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US Patent Application Pub. No.: US 2009/0315424 A1) in view of Hasebe et al. (US Patent No.: 5886440).
For claim 1, Vollmer discloses the claimed invention comprising: a rotor core (reference numeral 11) having a cylindrical shape (see figure 1); and a plurality of magnets (reference numeral 8) disposed to surround an outer circumferential surface of the rotor core (see figures 1, 2), wherein each magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (see figures 1, 2), and when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by a number of the magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line that extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 8) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 2).  Vollmer however does not specifically disclose a ratio of the second angle to the first angle being configured to be in a range of 0.87 to 0.93 to decrease cogging torque of the rotor.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.87 to 0.93 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  
For claim 2, Vollmer discloses the plurality of magnets (reference numeral 8) being disposed in a single stage on the outer circumferential surface of the rotor core (reference numeral 11, figures 1, 2); and the plurality of magnets (reference numeral 8) being disposed to be spaced apart by a predetermined distance from each other (see figures 1, 2).  
For claim 6, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (figure 1), wherein the rotor includes a rotor core (reference numeral 5) that surrounds the rotating shaft and a magnet (reference numeral 8) disposed on an outer circumferential surface of the rotor core (see figures 1, 2), the magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2), and 
Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.87 to 0.93 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  
For claim 8, Vollmer discloses the claimed invention comprising: a rotor core (reference numeral 11) having a cylindrical shape (see figure 1); and a plurality of magnets (reference numeral 8) disposed to surround an outer circumferential surface of the rotor core (see figures 1, 2), wherein each magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the 
Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.92 to 0.95 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  
For claim 12, Vollmer discloses the plurality of magnets (reference numeral 8) being disposed in a single stage on the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2); and the plurality of magnets (reference numeral 
For claim 16, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (figure 1), wherein the rotor includes a rotor (reference numeral 5) which surrounds the rotating shaft and a magnet (reference numeral 8) disposed on an outer circumferential surface of the rotor core (see figure 1, 2), and the stator (reference numeral 4) includes a stator core having a plurality of teeth (reference numeral 10, figure 2), the magnet (reference numeral 8) includes an inner circumferential surface in contact with the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2), and when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by a number of magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line which extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 8) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 2).  Vollmer however does not specifically disclose a ratio of the second angle to the first angle being configured to be in a range of 0.92 to 0.95 to decrease cogging torque of the rotor.  
Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer would be in a range of 0.92 to 0.95 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claims 2 and 12 above, and further in view of Taniguchi (US Patent Application Pub. No.: US 2015/0145370 A1).
For claims 3 and 13, Vollmer in view of Hasebe et al. disclose the claimed invention except for a height of the rotor core being the same as that of the magnets based on (on the basis of) a longitudinal section of the rotor core and a longitudinal section of the magnets.  Taniguchi discloses a height of the rotor core (reference numeral 51) being the same as that of the magnets (reference numeral 52) on the basis of a longitudinal section of the rotor core and a longitudinal section of the magnets (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the same height for the rotor core and the magnets as disclosed by Taniguchi for the rotor core and magnets of Vollmer in view of Hasebe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US Patent Application Pub. No.: US 2009/0315424 A1) in view of Nakano et al. (Japanese Patent Document No.: JP 2001339921 A) and Hasebe et al. (US Patent No.: 5886440).
For claim 4, Vollmer discloses the claimed invention comprising: a rotating shaft (reference numeral 6, see figure 1); a rotor (reference numeral 5) including a hole into which the rotating shaft is inserted (see figure 1); and a stator (reference numeral 4) disposed outside the rotor (see figure 1), wherein the rotor includes a rotor core (reference numeral 5) that surrounds the rotating shaft and a magnet (reference numeral 8) disposed on an outer circumferential surface of the rotor core (see figures 1, 2), and the stator includes a stator core (reference numeral 4) having a plurality of teeth (reference numeral 10, see figure 2).  Vollmer also discloses the magnet (reference numeral 8) including an inner circumferential surface in contact with the outer circumferential surface of the rotor core (reference numeral 5, see figures 1, 2); when a first angle can be defined by dividing an angle formed by the outer circumferential surface of the rotor core by the number of magnets (see figures 1, 2), and a second angle can be formed by a first extension line and a second extension line that extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 8) to a center point of the rotor core on cross sections of the rotor core and each respective magnet (see figures 1, 2), but Vollmer however does not specifically disclose a number of vibrations of a cogging torque wave per unit rotation being two times as much as a least common multiple of a number of magnets and a 
Having the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots is a known skill as disclosed by Nakano et al. (see translation of Nakano et al., Description, paragraphs [0003, 0019]).  Having a particular ratio between the second angle and the first angle would merely involve changing the circumferential length of the inner circumferential surface of each of the magnets that contacts the outer circumferential surface of the rotor which is a known skill in the art as exhibited by Hasebe et al. (see figures 1, 4, reference numerals 51, 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vibrations of a cogging torque per rotation be a common multiple of poles and teeth/slots as disclosed by Nakano et al. so that the number of vibrations of a cogging torque wave per unit rotation is two times a least common multiple of the number of magnets and the number of teeth of Vollmer for reducing the cogging torque (see translation of Nakano et al., Description, paragraph [0005]); and also to have a particular circumferential length for the inner circumferential surface of the magnets as disclosed by Hasebe et al. so that the ratio of the second angle to the first angle of Vollmer in view of Nakano et al. would be in a range of 0.87 to 0.93 for suppressing the torque ripple (see Hasebe et al.’s column 1, lines 33-36).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claim 6 above, and further in view of Nakano et al. (Japanese Patent Document No.: JP 2001339921 A).
.  

Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer in view of Hasebe et al. as applied to claims 8 and 16 above, and further in view of Yamada et al. (US Patent Application Pub. No.: US 2014/0265706 A1).
For claim 9, Vollmer in view of Hasebe et al. disclose the claimed invention except for when a radius of a curvature of an outer circumferential surface of each respective magnet is referred to as a first radius and a radius of a curvature of the inner circumferential surface of each respective magnet is referred to as a second radius on cross sections of the rotor core and each respective magnet, a ratio of the first radius to the second radius is in a range of 0.5 to 0.7.  Yamada et al. disclose a radius of a curvature of an outer circumferential surface of each respective magnet (reference 
For claim 10, Vollmer in view of Hasebe et al. and Yamada et al. disclose the claimed invention except for a center of a curvature of the outer circumferential surface of each respective magnet being disposed outside a center of a curvature of the inner circumferential surface of each respective magnet in a radial direction of the rotor core.  Yamada et al. further disclose a center of a curvature of the outer circumferential surface (reference numeral 13b) of each respective magnet being disposed outside a center of a curvature of the inner circumferential surface of each respective magnet (reference numeral 13) in a radial direction of the rotor core (see figures 27, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a center of a curvature of the outer circumferential surface of each respective magnet be disposed outside a center of a curvature of the inner circumferential surface of each respective magnet in a radial direction of the rotor 
For claim 11, Vollmer in view of Hasebe et al. and Yamada et al. disclose the claimed invention except for the center of the curvature of the outer circumferential surface of each respective magnet being colinear with the center of the curvature of the inner circumferential surface of each respective magnet in the radial direction of the rotor core.  Yamada et al. further disclose the center of the curvature of the outer circumferential surface (reference numeral 13b) of each respective magnet being colinear with the center of the curvature of the inner circumferential surface of each respective magnet in the radial direction of the rotor core (see figures 27, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the center of the curvature of the outer circumferential surface of each respective magnet be colinear with the center of the curvature of the inner circumferential surface of each respective magnet in the radial direction of the rotor core as disclosed by Yamada et al. for the magnet of Vollmer in view of Hasebe et al. and Yamada et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Vollmer in view of Hasebe et al. disclose the claimed invention except for when a radius of a curvature of an outer circumferential surface of each respective magnet being referred to as a first radius and a radius of a curvature of the inner circumferential surface of each respective magnet being referred to as a second radius on cross sections of the rotor core and each respective magnet, a ratio of the first .  

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Taniguchi as applied to claims 14 and 18 above, and further in view of Hasebe et al. (US Patent No.: 5886440).
For claims 15 and 19, Yamada et al. can disclose when a first angle is defined by dividing an angle formed by the outer circumferential surface of the rotor core (reference numeral 12) by a number of magnets (reference numeral 13, see figures 1, 27, 28), and a second angle is formed by a first extension line and a second extension line that extend from both end points of the inner circumferential surface of each respective magnet (reference numeral 13) to a center point of the rotor core on cross sections of .  

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. In response to Taniguchi teaching away from configuring the ratio of the first radius to the second radius to be in the range of 0.5 to 0.7, this was not found persuasive as Taniguchi discloses in paragraph [0032] that the ratio of the first radius to the second radius can be in the range as claimed by applicant (Taniguchi discloses 0.6 ≤ (R2/R1) ≤ 1.0 in paragraph [0032]).  In response to Hasebe disclosing circumferential widths A1 and A2 which are respectively not the first angle defined by dividing an angle formed by the outer circumferential surface of the rotor core by a number of magnets and a second angle formed by a first extension line and a second extension line .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834